Adverting to the case of Sitterlee v. State, 13 Tex.Crim. App. 587, appellant contends that error was committed in instructing the jury upon the law of accomplice testimony. It was the holding in the Sitterlee case that the omission to give a charge on accomplice testimony was error justifying a reversal though the matter was not made the subject of complaint in the trial court. If such were the law at the present time it could not be applied to the instant case for the reason that a charge upon the subject was given. The complaint is that the charge was not an accurate statement of the law. The law which controls Sitterlee's case, supra, has long since been repealed and substituted by a statutory demand that to warrant a review on appeal because of an error in the charge of the court the error must be brought to the attention of the trial judge before the charge is read to the jury. C. C. P., 1925, Arts. 658, 659 and 660. See also Bargas v. State,86 Tex. Crim. 217; Vernon's Ann. Tex.Crim. Stat., 1916, Vol. 2, p. 526, note 64. No objection to the charge was made on the trial.
The evidence is deemed sufficient. A recital of the facts further than that given in the original opinion is not deemed necessary.
The motion for rehearing is overruled.
Overruled.